DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities: the claim recites “a connector” twice and should be amended to distinguish between them by reciting, e.g., a first connector and a second connector. Appropriate correction is required.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, 8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERN (US 2014/0265611) in view of MILLER (US 2015/0364799) and further in view of BLOOD (US 2015/0102685).
	Regarding claim 1, FERN discloses a battery module (110, Figs. 1 and 4; 1110, Fig. 11) for wireless exchange of data and power between the battery module and at least one other device (150, Figs. 1 and 4; 410, Fig. 4; 1150, Fig. 11) of a system (system as shown in Figs. 1, 4 and 8), to which said battery module is coupled (as shown in Figs. 1, 4 and 8), said battery module comprising:
 	a housing (implied in ¶ 0045-0046, wherein said housing comprises at least backplane 120 and pole 105) comprises a first charging surface configured to inductively charge a first one of the at least one other device of the system and a second charging surface configured to inductively charge a second one of the at least one other device simultaneously (surfaces comprise mounting seats 112 shown in Figures 1 and 4, wherein a first mounting seat 112 adjacent the control unit 140 and communication interface 142 is the first charging surface and another mounting seat 112 may be the second charging surface; ¶ 0046, 0057, 0085-0086), 
 	a battery unit (160, Figs. 1 and 4; 1160, Fig. 11) for storing electrical energy (¶ 0046), 

 	a connector comprising a data transmission unit (125, Figs. 1 and 4) for transmitting data to and/or receiving data from the at least one other device (the “at least one other device” comprises 410 and 150) of the system having a counterpart connector (a corresponding connection 125/123 and/or 152, 154, 156, Figs. 1 and 4; ¶ 0047) and 
 	a magnetic coupling unit (123, Figs. 1 and 4), the magnetic coupling unit being separate from the transmission unit (as shown in Figs. 1, 4, and 11), and being adapted to transmit power to and/or receive power from the at least one other device of the system having the counterpart connector (a corresponding 123 and/or 152, Figs. 1 and 4) by use of inductive coupling (¶ 0046), 
 	wherein said housing is configured so that the battery module is stacked on the at least one other device having the counterpart connector (as shown in Fig. 4, 110 is stacked on 410).
 	FERN fails to disclose the housing is a sealed housing.
 	MILLER discloses the housing is a sealed housing (¶ 0088-0091).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the sealed housing in order to provide increased protection for the battery module (MILLER, ¶ 0088).
 	FERN fails to disclose the magnetic coupling unit comprising a flux concentrator, at least part of which having a U-shaped cross-section having a recess between the legs of the U, the flux concentrator comprising a first coil arranged within the recess of the flux concentrator, and a second coil arranged outside of the recess in which the first coil is arranged.
 	BLOOD discloses the magnetic coupling unit comprising a flux concentrator (39, Fig. 16), at least part of which having a U-shaped cross-section (as shown in Fig. 16, at least a part of element 39 can be considered as being U-shaped) having a recess between the legs of the U, the 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the flux concentrator as recited in order to increase power transfer efficiency over a range of distances (BLOOD, ¶ 0005, 0055).
  	Regarding claim 3, FERN discloses said battery unit comprises a rechargeable battery or a capacitor, in particular a super capacitor (¶ 0046, 0057). 
 	Regarding claim 4, FERN discloses a sensor unit including a temperature sensor, a voltage sensor and/or a current sensor (¶ 0085). 
 	Regarding claim 5, FERN discloses a processing unit (140, Figs. 1 and 4; 1141, Fig. 11) for data processing of received data, time keeping, self-diagnosis and safety (¶ 0048, 0058, 0078-0079, 0083). 
 	Regarding claim 6, FERN discloses said processing unit is configured to calculate an expected operation time when applied to a measurement module (¶ 0024, 0027, 0029, 0083, 0086). 
  	Regarding claim 8, FERN discloses said data transmission unit is configured for transmitting data by use of RF transmission, optical transmission, capacitive coupling or near field communication (¶ 0066, 0080). 
 	Regarding claim 13, FERN discloses an identification unit for storing a unique identifier of the battery module and the connector; and a control unit for controlling the data transmission unit to additionally transmit the unique identifier stored in the identification unit and/or to 
	Regarding claim 14, FERN discloses said battery module is configured for mobile use and the at least one other device is a plurality of different devices (¶ 0045, 0049, 0054, 0059, 0062, 0064, 0073).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERN in view of MILLER and BLOOD as applied to claims 1, 3-6, 8, and 13-14 above, and further in view of BYUN (US 2015/0180268).
 	Regarding claim 7, FERN as modified by MILLER and BLOOD teaches the battery module as applied to claim 1 but fails to disclose a detection unit and a control unit as recited. BYUN discloses a detection unit for detecting a strength of magnetic coupling between the magnetic coupling unit and a magnetic coupling unit of the at least one other device (¶ 0099), and a control unit for switching the data transmission unit into a low-power mode and/or for enabling the magnetic coupling unit, if the detected magnetic coupling strength is above a first threshold and/or its increase is above a second threshold (S408, Fig. 4), and for switching the data transmission unit into a high-power mode and/or for disabling the magnetic coupling unit, if the detected magnetic coupling strength is below a third threshold and/or its decrease is above a fourth threshold (S416, Fig. 4; ¶ 0102-0103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the low and high power .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERN in view of MILLER and BLOOD as applied to claims 1, 3-6, 8, and 13-14 above, and further in view of LI (US 2015/0295623).
 	Regarding claim 9, FERN as modified by MILLER and BLOOD teaches the battery module as applied to claim 1 but fails to disclose said connector further comprises a carrier, wherein said data transmission unit comprises an RF antenna arranged in or on the carrier and an RF circuit for driving the RF antenna and/or obtaining RF signals received by the RF antenna. LI discloses said connector further comprises a carrier, wherein said data transmission unit comprises an RF antenna arranged in or on the carrier and an RF circuit for driving the RF antenna and/or obtaining RF signals received by the RF antenna (¶ 0013, 0018, 0021-0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the carrier, antenna, and circuit as recited since a skilled artisan would have to choose a specific connector in order to practice the disclosed circuitry of FERN.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 16, the prior art fails to disclose “a flux concentrator, at least part of which having a U-shaped cross-section forming a recess between legs of the U; a first coil arranged within a recess of the flux concentrator; and a second coil disposed outside of 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        February 3, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 3, 2022